Citation Nr: 1233237	
Decision Date: 09/25/12    Archive Date: 10/01/12	

DOCKET NO.  05-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE
 
Entitlement to an evaluation in excess of 10 percent for right knee arthritis.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1963 to June 1967.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Appeals Management Center (AMC) in Washington, D.C.
 
In a decision of December 2009, the Board denied entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a right knee injury, to include an anterior cruciate ligament defect and scarring.  At that same time, the Board granted a "separate and distinct" 10 percent evaluation for right knee arthritis, and remanded the claim for additional development regarding the issue of entitlement to an evaluation in excess of 10 percent for right knee arthritis.
 
In July 2011, the Board again remanded the issue of entitlement to an evaluation in excess of 10 percent for right knee arthritis for additional development.  The Board specifically requested that the RO obtain any temporary folders in existence, and consolidate those folders with the Veteran's claims folder.  That development has been accomplished.  Accordingly, the case is once more before the Board for appellate review.
 
For reasons which will become apparent, this case is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
REMAND
 
A review of the record in this case continues to raise some question as to the current severity of the Veteran's service-connected right knee arthritis.  In that regard, pertinent evidence on file would appear to indicate that the Veteran last underwent a VA examination of his right knee for compensation purposes in August 2010, i.e., more than two years ago.  In July 2012, his accredited representative argued that the Veteran's right knee pain and range of motion "continued to worsen."  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of disability since the previous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As noted above, the Veteran's accredited representative has indicated that the Veteran's right knee "continues to worsen."  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.
 
Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records dated since November 2010, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Therefore the Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the current severity of his right knee arthritis.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the examination and in accordance with the latest AMIE worksheet for evaluating arthritis of the knee, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his right knee arthritis.  The examiner should specifically comment regarding the nature of any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or disuse atrophy.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with service-connected arthritis of the right knee.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder, access to Virtual VA, and a copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records that were reviewed.
 
3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
4.  The RO/AMC should then readjudicate the Veteran's claim of entitlement to an evaluation in excess of 10 percent for arthritis of the right knee.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since May 2012.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



